. FILED |

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

MAY 24 pqj9

 
  

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN bistTRer en SOuRT

UNITED STATES OF AMERICA JUDGMENT IN AC ___DEM Irv

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987)

 

 

V.
JORGE HERNANDEZ (1) .
Case Number: 3:15-CR-01893-AJB
Mark F. Adams
Defendant’s Attorney
REGISTRATION NO. 44924-298
O-
THE DEFENDANT:
[x] admitted guilt to violation of allegation(s) No. One and Five
[] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
Act)
5 nv8, Failure to be truthful and/or follow instructions

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any

material change in the defendant’s economic circumstances.

May 20.2019

 

 

Be ANTHONY J. BATCZAGLIA
INI

TED STATES DISTRICT JUDGE

 

 
. «

AO 245D (CASD Rey. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JORGE HERNANDEZ (1) Judgment - Page 2 of 2
CASE NUMBER: 3:15-CR-01893-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
6 months

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

[L] The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
CI at AM. on

 

 

 

Cl as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

[on or before
L] as notified by the United States Marshal.
1 as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:15-CR-01893-AJB

 
